Hart, J. (after stating the facts). The deed is soug'ht to be set aside solely on the ground of the mental incapacity of the grantor, and the only issue raised by the appeal is whether or not Katie Henry was capable of understanding the nature and effect of her act in signing the deed on the 11th day of December, 1919, whereby she conveyed the house and lot in controversy to Beatrice Nelson. Counsel for appellant contend for a reversal of the decree on the ground that the greater number of witnesses in the case testified that Katie Henry was mentally competent at the time she executed the deed in question, and on the further ground that Mr. Paine, a reputable white lawyer, who wrote the deed and took Katie Henry’s acknowledgment thereto, testified that he was thoroughly convinced that she understood the nature of the transaction and was- capable of executing the deed. We can not agree with counsel in their contention. It is true Mr. Paine knew Katie Henry and testified that he was thoroughly convinced that she understood what she was doing when she executed the deed, but he had no occasion to make more than a -casual examination of her mental condition. Ella Butler had procured him to write the deed, and. he went to the Nelson home to take Katie Henry’s acknowledgment to it because he was informed that she was sick. He found her in bed and so weakened by disease that she could not sit up and write her name. He explained the deed to her, and she signed it by making her mark. A physician who testified in the case for thb defendant said that when he examined Katie Henry during the first part of December, 1919, he knew that she could not live longer than two or three months. Katie Henry herself realized that her end was near at hand. Doctor Meek, whom she had known for thirty-five years and who had frequently prescribed for her without charging her any fee and in whom she had great confidence, was called to see her about the 15th day of December, 1919. Katie Henry told him that she was going to die, and that medicine would not do her any good. Doctor Meek was positive that she was not mentally capable of executing a deed on that day and said that he did not think she was capable of executing a deed about this time. The deed in question had been executed on the 11th day of December, 1919. Katie Henry had only been in the Nelson home for a few days. They were not related to her and had never done anything for her. She had lived with the Murrays for the previous nine years and had always got along well with them. The house and lot in controversy was the only property she owned. Her mind was greatly weakened by old age and disease at the time she executed the deed. Neither Beatrice Nelson nor her husband were witnesses in the case. No explanation is offered by them for the execution of the deed. The consideration recited in the deed was one dollar. It is true that one of the witnesses said that the Nelsons were going to take care of Katie Henry during the rest of her life. The Murrays were doing this without charge to her, and there seems to have been no good reason for taking her away from their home unless they wished to do what they did do; that is, induce her to execute to them a deed to the house and lot where they resided, and which was all the property that Katie Henry owned. An' eminent psychologist has skid that in old age, the mind often turns ¡back upon itself like a bird bewildered in a stormy sky. In referring to the fact of mental weakness caused by old age, another philosopher has said: “Here we see the circle of life closing in upon itself, ending where it began.” It is a matter of common knowledge that in old age the mind more readily succumbs to disease than in youth or middle -age. No provision is made in the deed for the maintenance of Katie Henry. Neither Beatrice Nelson nor her husband testified that a part of the consideration for the deed was that they should take care of Katie Henry during* her lifetime and provide her with a decent burial. We do not deem it necessary to refer more in detail to the particular situation and mental condition of Katie Henry. The peculiar circumstances under which the' Nelsons removed her from the home where she had been staying for more, than nine years and the fact that a reputable physician who had known her for many years and who had frequently prescribed for her testified that she was mentally incapable of executing a deed at the period of time at which she executed the deed in question, taken in connection with the evidence of the Murrays and the surrounding facts and circumstances, caused the chancellor to find that the whole substance of the transaction showed a want of mental capacity in Katie Henry at the time she executed the deed and that a court of equity should uot sustain it. It can not be said that the finding of the chancellor is against the weight of the testimony, and under our settled rules of practice the finding of a chancellor will not be disturbed on appeal where it can not be said that it is against the preponderance of the evidence. For illustrative cases of the kind under consideration, see McEvoy v. Tucker, 115 Ark. 430, and Jones v. Travers, 116 Ark. 95. It follows that the decree will be affirmed.